DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims - Rejoinder
Applicant's amendments received on Dec. 2, 2021, have been entered.  Claims 9-14 and 17 have been canceled.  Claims 18-23 have been newly added.  The amendments to the claims have rendered the base claim free of the prior art, and therefore unity of invention has been restored and the restriction between groups I-VI that was described in the restriction requirement mailed on Nov. 13, 2020, has been withdrawn.  ALL CLAIMS ARE REJOINED and are examined in this Office Action.  Claims 1-8, 15, 16, and 18-23 are pending and are examined in this Office Action.

Request for Information under 37 C.F.R. 1.105
	Applicant has replied to the request for information.  The Examiner thanks Applicant for providing the information as this helps the Examiner in understanding the invention and what seeds were deposited with the NCIMB.

Objections and Rejections That Are Withdrawn

	All objections and rejections of claim 10 are moot in light of the Applicant’s cancelation of claim 10.


Claim Objections
Claims 1, 2, 6, 15, 16, and 19-23 are objected to because of the following informalities:  the language is technically incorrect for semantic reasons or fails to conform to proper claim construction.
Claims 1, 2, 6, 15, and 19-23 recite “is the genomically encoded resistance …  … as present in deposit NCIMB 42711” or “a genomically encoded resistance” (claim 23) but “deposit NCIMB 42711” is a deposit of seeds, and the seeds themselves would not have any “resistance”, rather the seeds would grow into plants that have the recited resistance.  Applicant is advised to replace “genomically encoded resistance” with - - genomic DNA segment that confers resistance - - .
Claim 16 recites “a hybrid plant according to claim 1”, and this is using the indefinite article “a” to refer to a limitation from the parent claim.  Applicant is advised to replace “a” with - - the - - to conform to the proper way to refer to limitations from the parent claim.
Claim 19 recites “Progeny” without using an article.  Applicant is advised to replace “Progeny” with - - A progeny plant - - .
Appropriate correction is requested.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.



Indefiniteness
Claims 1-8, 15, 16, and 18-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. All dependent claims are included in these rejections unless they include a limitation 
Claim 1 is indefinite because it is unclear if “a seed of said plant is deposited…” means that the claimed plant is grown from one of the deposited seeds, or if the claimed plant is the parent plant that produced the deposited seeds.  
Claim 2 and claim 22 recite the limitation "the genomically encoded resistance" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It is clear that the deposited seeds contain at least two quantitative trait loci (QTLs); one on linkage group 1 and one on linkage group 9 (see Example 5 on page 7 of the specification).  Therefore, there are at least two separate genomic DNA segments that confer at least partial resistance to Septoria apiicola.  It is possible there could be even more loci within the genomic DNA of the deposited seeds that confer at least partial resistance to Septoria apiicola.  Therefore, the recitation of “the genomically encoded resistance” lacks antecedent basis because there are multiple possible genomically encoded resistances.
Claims 2, 15, and 19-22 recite “as present in deposit NCIMB 42711”.  This renders the claims indefinite because “as” could mean that it must be the same thing, or it could mean that it is analogous.  On the internet at http://meriam-webster.com/dictionary/as, the following definition appears:
as: adverb
Save Word
To save this word, you'll need to log in.

Log In 

\ əz, (ˌ)az  \
Definition of as
 (Entry 1 of 9)
1: to the same degree or amountas soft as silktwice as long
2: for instance : such asvarious trees, as oak or pine
3: when considered in a specified form or relation —usually used before a preposition or a participlemy opinion as distinguished from his

So, in light of the definition of “as”, it is unclear if the “genomically encoded resistance(s)” are required to be identical to the genomically encoded resistances found in the deposited seeds, or if they could be a homolog or functional equivalent or something similar.  The metes and bounds are completely unclear.
Claim 6 requires that the genomically encoded resistances are obtained from or derived from deposit NCIMB 42711; and it is unclear what is meant by this recitation. Does this mean that the plant must be grown from one of the deposited seeds?  Or does this mean that the plant is only required to contain in its genome a derivative of an allele that is present in the deposited seeds?  If it only requires a derivative of an allele, then what is required, just the coding sequence? A larger piece of genomic DNA? How large of a piece of genomic DNA.  Would any piece of DNA comprising a fragment of the allele be considered “derived from”?  It is unclear how one would know if a genomically encoded resistance has been “derived from” or “obtained from” deposit NCIMB 42711.
	Claim 16 requires that the claimed seed is “capable of providing” the plant of claim 1. It is unclear what is meant by this recitation.  Does this mean that a plant grown from the claimed seed is the plant of claim 1? Does this mean that the claimed seed grows into one of the parent plants which would be “capable” of producing the hybrid 
	Claim 19 requires “Progeny” of the plant of claim 1, and it is unclear if this is one single progeny plant or if this is directed to progeny in the plural form.  Applicant is advised to replace “Progeny” with - - A progeny plant - - if they intend to claim a single plant, or - - One or more progeny plants - - if they intend to encompass both single or plural, or - - Multiple progeny plants - -  if they intend to encompass only plural.
	Claim 20 recites the limitation "the Apium graveolens plant of claim 19" in line one.  There is insufficient antecedent basis for this limitation in the claim, because claim 19 could be directed to multiple different plants, and therefore it is unclear which plant the claimed seed or plant part of claim 20 must come from.
	Applicant asserts that claim 2 has been amended in a manner believed to overcome the rejection (Resp. 5); however, the amendments did not, in fact, overcome the rejection (see above).

Failure to Further Limit
Claims 2-8, 18, and 19 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  It appears that claim 1 is limited to a plant grown from the deposited seed or a parent plant that produces the deposited seed.  
Claim 2 is indefinite with regard to whether or not the claim “genomically encoded resistance” is required to be the same as the genomic DNA found in the 
Claims 3-5 require particular SNP sequences, and these appear to be the SNP sequences that are inherently contained within the genome of the deposited seeds, therefore, these claims do not further limit claim 1 from which they depend.
Claim 6 requires that the genomically encoded resistances are “obtained from” or “derived from” NCIMB 42711, and therefore is indefinite with regard to whether or not the claim “genomically encoded resistance” is required to be the same as the genomic DNA found in the deposited seeds, or if it is only required to comprise an undefined fragment of genomic DNA found in the seeds (see indefiniteness rejection, above).  If it is required to be the same, then this claim is reduncant compared with claim 1, and it if is only required to be a fragment, then claim 6 is actually broader is scope than claim 1.
Claim 7 requires that the plant is selected from A. graveolens var. secalinum, A. graveolens var. dulce, and Apium graveolens var. rapaceum.  Claim 1 is directed either a plant grown from the deposited seed or one of the parent plants that produces the deposited seeds (see indefiniteness rejection, above).  In either case, the instant Figures (Figures 1-3) appear to be A. graveolens var. dulce, and therefore claim 7 allowing for plants of A. graveolens var. secalinum or Apium graveolens var. rapaceum broadens the claim to include plants that are excluded by the parent claim.
Claim 8 fails to further limit the plant of claim 1, because whether or not the plants are cystoplasmic male sterile is an inherent feature of the deposited seeds, 
Claim 18 requires the plant to be a hybrid plant; however, the deposited seeds are hybrid seeds, therefore this fails to further limt the plant of claim 1, because it cannot encompass both hybrid and non-hybrid.
Claim 19 is directed to “progeny” of the plant of claim 1, wherein the progeny comprises in its genome the one or more genomically encoded resistances “as found” in the deposited seeds.  Plants encompassed by this recitation are broaded in scope that the plants encompassed by claim 1 which are limited to either plants produced by growing the deposited seed or one of the two parent plants utilized in the cross to produce the deposited seed.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
	
Lack of Scope of Enablement
Claims 1-8, 15, 16, and 18-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for an Apium graveolens plant grown from seeds deposited as NCIMB 42711, does not reasonably provide enablement for an Apium graveolens plant comprising at least one genomically encoded resistance against the plant pathogen Septoria apiicola wherein the genomically encoded resistance is “as” present in plants grown from seeds deposited as NCIMB 42711 and wherein the plant is obtained from a breeding program that does not utilize plants grown from seeds deposited as NCIMB 42711; nor does the specification .  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claims.  Applicant’s arguments in the response received on Dec. 2, 2021, have been fully considered but were not found to be persuasive.
The claimed invention is not supported by an enabling disclosure taking into account the Wands factors.  In re Wands, 858/F.2d 731, 8 USPQ2d 1400 (Fed. Cir. 1988).  In re Wands lists a number of factors for determining whether or not undue experimentation would be required by one skilled in the art to make and/or use the invention.  These factors are:  the quantity of experimentation necessary, the amount of direction or guidance presented, the presence or absence of working examples of the invention, the nature of the invention, the state of the prior art, the relative skill of those in the art, the predictability or unpredictability of the art, and the breadth of the claim.
The claims are broadly drawn to an Apium graveolens plant comprising at least one genomically encoded resistance against the plant pathogen Septoria apiicola wherein the genomically encoded resistance is “as” present in plants grown from seeds deposited as NCIMB 42711.  Claim 1 is possibly inclusive of one of the two parent plants that were crossed to obtain the deposited hybrid seed.
The Applicant teaches hybrid plants referred to as “1520725” and deposited as NCIMB 42711 that are resistant to Septoria apiicola infection (see Example 3 on page 7 and Table on page 9).  They teach two QTLs within resistant plants (presumably 
The Applicant does not teach any other source for the QTLs conferring the genomically encoded resistance found in NCIMB 42711. 
	See, for example, MPEP 2164.06(a)(II), citing to Ex parte Jackson, 217 USPQ 804, 806 (Bd. App. 1982).  The issue before the Board in Ex parte Jackson was:
The issue squarely raised by this rejection is whether or not a description of several newly discovered strains of bacteria having one particularly desirable metabolic property in terms of the conventionally measured culture characteristics and a number of metabolic and physiological properties would enable one of ordinary skill in the relevant art to independently discover additional strains having the same specific, desirable metabolic property, i.e., the production of a particular antibiotic.

To state the issue somewhat differently, it is whether a verbal description of a new species would enable one of ordinary skill in the relevant art to obtain strains of that species over and above the specific strains made available through deposit in one of the recognized culture depositories.

In the instant application, the issue is similar, because the inventors have demonstrated some SNPs that distinguish genomic DNA from resistant plants (presumably “1520725” plants grown from seeds deposited as NCIMB 42711) and genomic DNA in susceptible plants.  It is unclear if any other Apium graveolens that are publically available would have resistance alleles that are “as present in deposit NCIMB 42711” as required by the claims.  Therefore, it is an invitation to screen any and all available Septoria apiicola resistant Apium graveolens plants to determine which ones have a resistance allele that is an allele found in deposit NCIMB 42711, if any of them actually have such resistance alleles.
Applicant argues that claim 1 has been amended to recite a seed of the Apium graveolens that is deposited uner NCIMB Accession No. 42711 which is enabled (Resp. 

Inadequate Written Description
Claims 2, 6, 7, 15, 16, and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  All dependent claims are included in these rejections unless they include a limitation that overcomes the deficiencies of the parent claim.  Applicant’s arguments in the response received on Dec. 2, 2021, were fully considered but were not found to be persuasive.
The claims are broadly drawn to an Apium graveolens plant comprising at least one genomically encoded resistance against the plant pathogen Septoria apiicola wherein the genomically encoded resistance is  “as” present in plants grown from seeds deposited as NCIMB 42711 (claims 2, 15, and 19-22); and to plants obtained from or A. graveolens var. secalinum, A. graveolens var. dulce, and Apium graveolens var. rapaceum (claim 7), and to a seed that is capable of providing the plant claimed in claim 1 (claim 16). Each of these claims has an issue with indefiniteness that renders the claims broader in scope than the deposited seeds or plants grown from the deposited seeds or one of the two parent plants crossed to produced the deposited hybrid seeds (see indefiniteness rejections and failure to further limit rejections, above).
The Applicant describes hybrid plants referred to as “1520725” and deposited as NCIMB 42711 that are resistant to Septoria apiicola infection (see Example 3 on page 7 and Table on page 9).  They teach two quantitative trait loci (QTLs) within resistant plants (presumably “1520725” plants) and single nucleotide polymorphisms (SNPs) associated with these QTLs (see Example 5 on page 7 and Table on page 8).
The Applicant does not describe any other source for the genomic DNA or QTLs conferring the genomically encoded resistance found in NCIMB 42711.  In the response to the request for information under 37 C.F.R. 1.105, Applicant stated that the claimed resistance is semi-dominant. Because the seeds deposited as NCIMB 42711 are F1 hybrid seeds from a cross between “PremA3-2” and “Gisep28-1” plants (see Table on page 9), then the seeds will not be homozygous at the genomic DNA level, therefore, because the Septoria apiicola resistance is inherited as a semi-dominant resistance, the seeds deposited as NCIMB 42711 could be heterozygous for the resistance alleles, and a cross with plants grown from this deposit would only inherit a particular heterozygous resistance allele 50% of the time.  Furthermore, because of cross-over events that occur during meiosis when pollen and ovules are formed, the particular segment of genomic DNA comprising the resistance allele would not be uniform.  For this reason having the 
With regard to claim 6, there are no plants described comprising QTLs that are “obtained from” or “derived from” the deposited seeds other than plants grown from the seeds themselves.
With regard to claim 7, the only plants that are grown from the deposited seeds appear to be A. graveolens var. dulce (see Figures 1-3).  Applicant has not described any plants associated with the deposited seeds that are from A. graveolens var. secalinum or Apium graveolens var. rapaceum therefore it does not appear that any such plants were in the Applicant’s possession at the time of filing, and they have not been described.
With regard to claim 19, because the seeds deposited as NCIMB 42711 are hybrid seeds, if one were to grow the deposited seeds into plants and then use the plants for crosses, the resulting progeny would inherit one set of chromosomes that would be a mosaic of genomic DNA generated by random cross-over events between the genomic DNA inherited from the two parent plants (“PremA3-2” and “Gisep28-1”) crossed to produce the deposited seeds (hybrid “1520725” seeds).  The other set of chromosomes would be from whatever unidentified and undescribed celery or celeriac plant that is used as the crossing partner.  For this reason, the claimed progeny plant is not sufficiently described because it is not required to have any particular physiological or morphological traits and it is also not required to have any particular genomic DNA due to the random and unpredictable way in which the hybrid genomic DNA in the deposited seeds will recombine during meiosis.
Accordingly, the specification fails to provide an adequate written description to support the genus of Apium graveolens plants comprising at least one genomically Septoria apiicola wherein the genomically encoded resistance is “as” present in plants grown from seeds deposited as NCIMB 42711 or is “obtained from or “derived from” said seeds or are progeny of plants grown from said seeds as set forth in the claims.  (See Written Description guidelines published in 2008 online at http://www.uspto.gov/web/menu/written.pdf).
Applicant asserts that the amendments to the claim overcome this rejection (Resp. 7).  This is not persuasive, however, as explained in the rejection, above.

Allowable Subject Matter
	Claim 23 has not been rejected, but it does have an “objection” to the use of the phrase “genomically encoded resistance” which is technically incorrect.  The Examiner has suggested an amendment that would put claim 23 into condition for allowance:
Applicant is advised to amend claim 23 to replace “a genomically encoded resistance” with - - genomic DNA segments that confer resistance - - . 

Summary

	No claim is allowed.  

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662